In a negligence action to recover damages for personal injuries, etc., defendants appeal from an order of the Supreme Court, Queens County, entered June 18, 1975, which (1) granted plaintiffs’ motion for an extension of time within which to serve the complaint and (2) denied defendants’ cross motion to dismiss the action. Order reversed, on the law, with $50 costs and disbursements, motion denied, cross motion granted, and action dismissed. The plaintiffs’ failure to serve a complaint during the 46 months between the service of a notice of appearance on behalf of defendants and a demand for a complaint and plaintiffs’ original motion for an extension of time constituted inordinate delay under the circumstances presented. Further, the excuse offered and the affidavit of merits are inadequate. Accordingly, it was an improvident exercise of discretion to grant plaintiffs an extension of time (see Delia v Ramapo Gen. Hosp., 47 AD2d 522; Simons v Sanford Plaza, 44 AD2d 710; Greenwald v Zyvith, 23 AD2d 201). Gulotta, P.J., Latham, Margett, Damiani and Christ, JJ., concur.